The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 9/26/19, in which Claims 1-20 are presented for examination of which Claims 1, 11 and 17 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash et al. (Chutorash; US 2010/0171588) in view of DZURKO et al. (Dzurko; 2005/0212681), further in view of Yu (US 9,879,466).
Regarding Claim 1, Chutorash discloses an intelligent 
a processor (604 of Fig 6, 804 of Fig 8);
a gas sensor (610 of Fig 6) operatively coupled to the processor, the gas sensor measures a level of a gas in air around the intelligent  the emission sensor may be disposed in the garage and configured to sense emission levels from vehicle 10. Emissions from a combustion engine may include, hydrocarbons, Nitrogen oxides (NO.sub.x), carbon monoxide (CO), carbon dioxide (CO.sub.2), particulates, sulfur oxides (SO.sub.x) and other air toxins);
an electrically operated switch operatively controlled by the processor, the electrically operated switch for interfacing to a motor unit of the garage door opener ([0143] each switch or button 1018, 1020 and 1022 may be associated with a separate remote control system, such as different garage door openers);
a processing electronics 604 may be configured to process the data received from camera 624 using various pattern recognition and image processing techniques);
software ([0111] the processing electronics 604 may also be implemented using computer code stored in a memory and executable by the processing electronics) running on the processor causes the processor to read the gas sensor and if the level of the gas is higher than a predetermined threshold ([0084] if processing electronics 604 sense emission or temperature levels above the thresholds, then processing electronics 604 may be configured to provide a command to the garage door opener 14 to open the garage door) for a predetermined period of time (some amount of time greater than or equal to zero (doesn’t specify the amount)), and,
if the garage door is closed ([0083] determining whether the garage door is closed), the software causes the processor to control the electrically operated switch to send a command to operate the motor unit of the garage door opener to move the garage door to an open position ([0084] if emission levels or temperature levels in the garage exceed a threshold, the garage door 18 may be actuated).
In this embodiment Chutorash does not teach that the software causes the processor to read one or more images from the digital camera and to determine from the one or more images if a garage door is closed.
However, in a second embodiment Chutorash teach that the software causes the processor to read one or more images from the digital camera and to determine from the one or more images if a garage door is closed (([0103] camera 624 may provide data to processing electronics 604 via interface 602 to assist in determining whether the garage door is closed. Camera 624 may be configured to process the received data using various pattern recognition and image processing techniques. Using various image processing techniques, processing electronics 604 may be able to recognize certain aspects of the garage that would indicate that the garage door is closed…camera 624 may be affixed to the garage wall and directed toward the garage door opening (e.g., garage door in the closed position). Processing electronics 604 may be configured to detect a difference between an open and closed garage door 18; [0128] Processing electronics 804 may use image processing and pattern recognition techniques to recognize certain aspects of the garage that would indicate that the garage door is closed; [0136] the current position of the door may be stored in memory 808 and provided to either processing electronics 804 or control system 822 for processing to determine whether the garage door needs to be actuated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash using the camera to determine if the garage is closed in order to determine whether the garage door needs to be actuated or left open if already open and to provide proper ventilation, as suggested by Chutorash ([0136], [0003]).
Chutorash does not specify the controller is a wall controller or that the camera is a digital camera or that the levels of gas are concentration levels.
	In the same field of endeavor, Dzurko teaches a garage monitoring system for use with an automatic garage door opening mechanism that includes a carbon monoxide detector configured to sense the presence of carbon monoxide within the garage and generate an audible alarm when carbon monoxide reaches a predetermined level in the garage.
Dzurko discloses a wall controller ([0023] a wall switch 36) and sensing a gas concentration ([0028] when the CO detector 42 senses the presence of carbon monoxide in the event the carbon monoxide concentration reaches an unsafe level, the CO detector 42 will sound an audible alarm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash with Dzurko using a wall controller and concentration levels in order to obtain accurate detection readings of gas in the garage and to provide a convenient place for the garage door opener to be placed.
In the same field of endeavor, Yu teaches a garage door controller and monitoring system.  Yu discloses a digital camera (Col 8 Lines 1-13 digital camera).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash Dzurko and Yu using a digital camera in order to obtain more accurate detection readings of monitored images.

Regarding Claim 3, Chutorash discloses the software causes the processor to determine from the one or more images if the garage door is closed by way of a position of a sticker that is attached to an inside surface of the garage door ([0103] the user may enhance the ability of processing electronics 604 to uniquely recognize that the garage door is closed by including stickers, markers, objects or other items. The garage door may have a sticker recognizable by processing electronics 604 on the inside of the garage door. If the door is closed, the sticker will be detected, and if the garage door is open, the sticker will not be detected).

Regarding Claim 4, Chutorash discloses a switch (switch or button 1018, 1020 and 1022), the software causes the processor to detect an operation of the switch and upon detecting the operation of the switch, the software causes the processor to control the electrically operated switch to send the command to operate the motor unit of the garage door opener to move the garage door to an opposing position ([0143] each switch or button 1018, 1020 and 1022 may be associated with a separate remote control system, such as different garage door openers*).
Dzurko also teaches a garage door opener motor actuated by a switch on a wall of the garage or through a remote radio transmitter carried in the vehicle to send a signal to a receiver operatively connected to the motor to open or close the garage door ([0006]).

Regarding Claim 5, Chutorash doesn’t specify the predetermined period of time is zero, it simply says upon reaching a threshold level the garage door is opened ([0084]).
Dzurko teaches different amounts of time for different concentrations ([0026] the CO detector 42 is preferably calibrated relatively low (200-400 ppm)…the detector 42 can be calibrated to respond when the concentration of carbon monoxide in the air is 50 ppm for six hours, 200 ppm for one-half hour or 400 ppm at any time).
The combination discloses the claimed invention except for a period of time of zero.
It would  have been obvious to one having ordinary skill in the art at the time the invention was made to activate the door opener immediately, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu, further in view of Kettler et al. (Kettler; US 2004/0055359).
Regarding Claim 2, Chutorash discloses the gas is selected from the group consisting of carbon monoxide ([0079]), but doesn’t specify, methane, and natural gas.
In the same field of endeavor, Kettler discloses an automatic gas sensor calibration system used within garages.
Kettler discloses carbon monoxide, methane, and natural gas ([0003] garage where natural gas (methane) and carbon monoxide are monitored to prevent explosive and toxic hazards).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash with Kettler using different gas sensors in order to provide higher accuracy monitoring for different kinds of gases, as suggested by Kettler (Abstract).

2>Regarding Claim 6, Dzurko discloses the predetermined threshold is 200 parts per million and the predetermined period of time is thirty minutes ([0026] the CO detector 42 is preferably calibrated…200 ppm for one-half hour).

2>Regarding Claim 7, Dzurko discloses the predetermined threshold is 400 parts per million and the predetermined period of time is twenty minutes ([0026] the CO detector 42 is preferably calibrated…200 ppm for one-half hour or 400 ppm at any time), but doesn’t specify 400ppm for twenty minutes.
The combination discloses the claimed invention except for a period of time of twenty minutes.
It would  have been obvious to one having ordinary skill in the art at the time the invention was made to activate the door opener after twenty minutes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu, further in view of John (US 2006/0202815).
Regarding Claim 8, Chutorash discloses an IEEE 802.15 connection includes any wireless personal area networks (WPAN)…processing electronics 504 may be configured to use the data to determine whether an environmental condition exists ([0073]), AND the processor causes the processor to read the gas sensor, if the concentration of the gas is higher than the predetermined threshold for the predetermined period of time to open the garage ([0084]), but doesn’t specify a remote computer and sending an alert to another device through the network.
In the same field of endeavor, John discloses an active monitoring system for use with an automatic garage door opener with a mechanical mechanism operatively coupled to the garage door for opening and closing; a main control unit for processing command signals to open and close the garage door; and a remote control unit in operative communication with the main control unit.
John discloses a wireless network interface, the wireless network interface is operatively coupled to the processor for sending and receiving data to/from a remote computer, when the software running on the processor causes the processor to read the gas sensor, if the concentration of the gas is higher than the predetermined threshold for the predetermined period of time, the software causes the processor to control the wireless network interface to send a message indicating an alert to another device through a network ([0007] send an alert to the remote control unit upon the occurrence of a prescribed event, such as the detection of a gas within the garage at a concentration greater than a predetermined threshold. The main control unit is preferably configured to deliver a control signal to open the garage door upon the occurrence of the gas exceeding the threshold level; [0049] handheld device 500 is a preferably a wireless device that communicates with the main control unit 120 of the garage door opener 100 via the network 410; [0067] the alert signal is not limited to being delivered to the remote control unit 110 but instead can be delivered via the network 410 to a handheld device 500).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash with John using a remote computer for alerting in order to provide for additional safety features, as suggested by John ([0006]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko, Yu and John, further in view of Simon (2013/0326956).
8>Regarding Claim 9, Dzurko discloses after the software causes the processor to control the wireless network interface to send the message indicating the alert to another device through the network ([0007], [0049]), but doesn’t teach the software causes the processor to wait for another command from the network signaling that the alert is to be reset.
In the same field of endeavor, Simon discloses a system for controlling a garage door, with an alarm system including an antenna mounted to a garage door. A detection logic detects if there is a change in a characteristic of the periodic signal caused by movement in proximity of the garage door.
Simon discloses waiting for another command from the network signaling that the alert is to be reset ([0049] when an alarm is generated it will also generate a reset so that the motion detection circuit 33 can begin to look for another alarm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash with Simon using a reset command in order to avoid false alarms and to begin looking for another alarm, as suggested by Simon ([0049]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko, Yu and John, further in view of Lemberger et al. (Lemberger; US 10,846,960).
8>Regarding Claim 10, Chutorash discloses the software causes the processor to read one or more images from the digital camera ([0102])
Yu teaches reading a passive infrared sensor, the passive infrared sensor electrically coupled to the processor, and to determine from the one or more images or from the passive infrared sensor if there is movement near the intelligent wall controller YU (34) In an exemplary embodiment, the GDCM system 400 comprises at least one motion sensor 416 for detecting motion information and a motion controller 409. For example, sensor 416 may perform detecting moving objects, vehicles, and/or pedestrians. The motion sensor 416 may be a passive infrared motion detector. Infrared motion sensors are also known as PIR (passive infrared) motion sensors or simply PIR sensors), but doesn’t teach if it is determined that there is movement, the software causes the processor to control the wireless network interface to send a movement alert message indicating the movement along with the one or more images to the another device through the network.
In the same field of endeavor, Lemberger discloses a garage door is controlled to open using an audio/video (A/V) recording and communication device. The device detects a vehicle within an area about the garage door and receives, using a camera, image data representative of an object associated with the vehicle.
Lemberger discloses if it is determined that there is movement, the software causes the processor to control the wireless network interface to send a movement alert message indicating the movement along with the one or more images to the another device through the network (Col 13 7-28 sensor 160 may be a photoelectric sensor that detects if something is in the opening of the garage 152, or may be a motion sensor that detects motion…the sensor 160 detecting motion triggers an alarm condition for the security system; Col 23 Lines 15-30 the A/V device may include a cameras or motion sensors, the motion sensor(s) 326 comprise passive infrared (PIR) sensors…to determine if the amount of voltage in the output signal is indicative of motion; Col 5 Lines 58-62 the A/V recording and communication device may capture video and/or audio of the movement. In this way, authorized parties may be alerted to the movement in real time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chutorash with Lemberger using movement alerts in order to provide real time monitoring and to determine when the garage door should be closed, as suggested by Lemberger (Col 13 Lines 7-28).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu.
Regarding Claim 11, Chutorash discloses a method of intelligently controlling a garage door opener (14 of Fig 1) from a 
measuring a level of a gas (using a gas sensor 610 of Fig 6) in air at the 
if the level of the gas is greater than a predetermined threshold ([0084] if processing electronics 604 sense emission or temperature levels above the thresholds, then processing electronics 604 may be configured to provide a command to the garage door opener 14 to open the garage door) for a predetermined period of time (some amount of time greater than or equal to zero, but doesn’t specify the amount), determining whether the garage door is closed), signaling the garage door opener to open the garage door ([0084] a command to the garage door opener 14 to open the garage door 18).
In this embodiment Chutorash does not teach that the software causes the processor to read one or more images from the digital camera to determine from the one or more images if a garage door is closed.
However, in a second embodiment Chutorash teach that the software causes the processor to read one or more images from the digital camera and to determine from the one or more images if a garage door is closed ([0103] camera 624 may provide data to processing electronics 604 via interface 602 to assist in determining whether the garage door is closed. Camera 624 may be configured to process the received data using various pattern recognition and image processing techniques. Using various image processing techniques, processing electronics 604 may be able to recognize certain aspects of the garage that would indicate that the garage door is closed…camera 624 may be affixed to the garage wall and directed toward the garage door opening (e.g., garage door in the closed position). Processing electronics 604 may be configured to detect a difference between an open and closed garage door 18; [0128] Processing electronics 804 may use image processing and pattern recognition techniques to recognize certain aspects of the garage that would indicate that the garage door is closed; [0136] the current position of the door may be stored in memory 808 and provided to either processing electronics 804 or control system 822 for processing to determine whether the garage door needs to be actuated).
Chutorash does not specify the controller is a wall controller or that the camera is a digital camera or that the levels of gas are concentration levels.
	Dzurko discloses a wall controller ([0023] a wall switch 36) and sensing a gas concentration ([0028] when the CO detector 42 senses the presence of carbon monoxide in the event the carbon monoxide concentration reaches an unsafe level, the CO detector 42 will sound an audible alarm).
Yu discloses a digital camera (Col 8 Lines 1-13 digital camera).

Regarding Claim 12, Chutorash discloses the step of determining the state of the garage door comprises reading images from a digital camera, the digital camera interfaced to the wall controller, and analyzing the images to determine the state of the garage door ([0103] Camera 624 may provide data to processing electronics 604 via interface 602 to assist in determining whether the garage door is closed. Camera 624 may be configured to process the received data using various pattern recognition and image processing techniques. Using various image processing techniques, processing electronics 604 may be able to recognize certain aspects of the garage that would indicate that the garage door is closed…camera 624 may be affixed to the garage wall and directed toward the garage door opening (e.g., garage door in the closed position). Processing electronics 604 may be configured to detect a difference between an open and closed garage door 18; [0128] Processing electronics 804 may use image processing and pattern recognition techniques to recognize certain aspects of the garage that would indicate that the garage door is closed; [0136] the current position of the door may be stored in memory 808 and provided to either processing electronics 804 or control system 822 for processing to determine whether the garage door needs to be actuated).

Regarding Claim 13, Chutorash discloses the step of determining the state of the garage door comprises affixing a sticker having a unique icon to an inside surface of the garage door, reading an image from a digital camera, the digital camera interfaced to the wall controller, and analyzing a position of the sticker within the image to determine the state of the garage door ([0103] the user may enhance the ability of processing electronics 604 to uniquely recognize that the garage door is closed by including stickers, markers, objects or other items. The garage door may have a sticker recognizable by processing electronics 604 on the inside of the garage door. If the door is closed, the sticker will be detected, and if the garage door is open, the sticker will not be detected).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu, further in view of John.
Regarding Claim 14, Chutorash discloses the step of if the concentration of the gas is greater than the predetermined threshold, determining the state of the garage door and if the state is the closed state, signaling the garage door opener to open the garage door ([0084]), but doesn’t recite communicating with a remote device through a wireless network and sending a transaction indicating an alert to another device.
John discloses communicating with a remote device through a wireless network and sending a transaction indicating an alert to the remote device ([0007]; [0049]; [0067]).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko, Yu and John, further in view of Lemberger.
12>Regarding Claim 15, Lemberger discloses determining if there is a movement and, upon detecting of the movement, transmitting video images from the digital camera to a remote device (Col 13 7-28 sensor 160 may be a photoelectric sensor that detects if something is in the opening of the garage 152, or may be a motion sensor that detects motion…the sensor 160 detecting motion triggers an alarm condition for the security system; Col 23 Lines 15-30 the A/V device may include a cameras or motion sensors, the motion sensors comprise passive infrared (PIR) sensors…to determine if the amount of voltage in the output signal is indicative of motion; Col 5 Lines 58-62 the A/V recording and communication device may capture video and/or audio of the movement. In this way, authorized parties may be alerted to the movement in real time).

15>Regarding Claim 16, Lemberger discloses the step of determining if there is the movement comprises reading a passive infrared sensor (Col 23 Lines 15-30).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu.
Regarding Claim 17, Chutorash discloses an intelligent 
a processor (604, 804);
a carbon monoxide sensor (610) operatively coupled to the processor, the carbon monoxide sensor measures a level of carbon monoxide in air around the intelligent  the emission sensor may be disposed in the garage and configured to sense emission levels from vehicle 10. Emissions from a combustion engine may include, hydrocarbons, Nitrogen oxides (NO.sub.x), carbon monoxide (CO), carbon dioxide (CO.sub.2), particulates, sulfur oxides (SO.sub.x) and other air toxins);
an electrically operated switch operatively controlled by the processor, the electrically operated switch electrically connected to a motor unit of the garage door opener ([0143] each switch or button 1018, 1020 and 1022 may be associated with a separate remote control system, such as different garage door openers);
a 
software ([0111]) running on the processor causes the processor to read the carbon monoxide sensor and if the level of the carbon monoxide is higher than a predetermined threshold ([0084] if processing electronics 604 sense emission or temperature levels above the thresholds, then processing electronics 604 may be configured to provide a command to the garage door opener 14 to open the garage door) for a predetermined period of time (some amount of time greater than or equal to zero (doesn’t specify the amount)), determining whether the garage door is closed), the software causes the processor to control the electrically operated switch to send a command to operate the motor unit of the garage door opener to move the garage door to an open position ([0084] if emission levels or temperature levels in the garage exceed a threshold, the garage door 18 may be actuated).
In this embodiment Chutorash does not teach that the software causes the processor to read one or more images from the digital camera and to determine from the one or more images if a garage door is closed.
However, in a second embodiment Chutorash teach that the software causes the processor to read one or more images from the digital camera and to determine from the one or more images if a garage door is closed ([0103]; [0128]; [0136]).
Chutorash does not teach specify the controller is a wall controller or that the camera is a digital camera or that the levels of gas are concentration levels.
	Dzurko discloses a wall controller ([0023] a wall switch 36) and sensing a gas concentration ([0028] when the CO detector 42 senses the presence of carbon monoxide in the event the carbon monoxide concentration reaches an unsafe level, the CO detector 42 will sound an audible alarm).
Yu discloses a digital camera (Col 8 Lines 1-13 digital camera).

Regarding Claim 18, Chutorash discloses a sticker attached to an inside surface of the garage door and wherein the software causes the processor to determine from the one or more images if the garage door is closed by way of a position of the sticker ([0103]).

Regarding Claim 19, Chutorash discloses a switch, the software causes the processor to detect an operation of the switch and upon detecting the operation of the switch, the software causes the processor to control the electrically operated switch to send the command to operate the motor unit of the garage door opener to move the garage door to an opposing position ([0143] each switch or button 1018, 1020 and 1022 may be associated with a separate remote control system, such as different garage door openers).
Dzurko also teaches a garage door opener motor actuated by a switch on a wall of the garage or through a remote radio transmitter carried in the vehicle to send a signal to a receiver operatively connected to the motor to open or close the garage door ([0006]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash, Dzurko and Yu, further in view of John.
Regarding Claim 20, Chutorash discloses the step of if the concentration of the gas is greater than the predetermined threshold, determining the state of the garage door and if the state is the closed state, signaling the garage door opener to open the garage door ([0084]), but doesn’t recite communicating with a remote device through a wireless network and sending a transaction indicating an alert to another device.
John discloses communicating with a remote device through a wireless network and sending a transaction indicating an alert to the remote device ([0007]; [0049], [0067]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Combe (US 2018/0266163) discloses an automatic smoke/carbon monoxide evacuation system for a garage equipped with a garage door and garage door opener with a motor. The system includes a power switch coupled to the motor and configured to automatically connect the motor to a power source in response to the trigger signal to automatically open the garage door to ventilate the detected smoke/carbon monoxide in response to the trigger signal. An alarm device is communicably coupled to the microprocessor and is configured to issue an alarm in response to the trigger signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685